[Cite as Johnson v. Madison Corr. Inst., 2011-Ohio-1770.]

                                      Court of Claims of Ohio
                                                                                  The Ohio Judicial Center
                                                                          65 South Front Street, Third Floor
                                                                                     Columbus, OH 43215
                                                                           614.387.9800 or 1.800.824.8263
                                                                                      www.cco.state.oh.us




BILLY JOHNSON

       Plaintiff

       v.

MADISON CORR. INST.

       Defendant

        Case No. 2010-08179-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



        {¶ 1} Plaintiff, Billy Johnson, an inmate incarcerated at defendant, Madison
Correctional Institution (MaCI), filed this action alleging he suffered a slip and fall injury
as a proximate cause of negligence on the part of defendant in failing to clear a
walkway at MaCI of snow and ice. Plaintiff advised he suffered a fractured shoulder
when he “fell on the ice covered with snow on Dec 28, 2009 about 1:00 returning from
chow.” Plaintiff noted he did not receive any treatment for his shoulder injury until
January 5, 2010, eight days after the incident. Plaintiff related he has been “in constant
pain” since the injury event and “lost the use of my right arm” preventing him from
working at his assigned prison job.               Plaintiff maintained, “[t]his place (MaCI) was
negligent not clearing the walk ways til two other men fell.” In his complaint, plaintiff
requested damages in the amount of $2,000.00 for pain and suffering due to his
shoulder injury plus work loss when he was forced to take a cut in state pay when he
could not return to his previous higher paying job.1 Plaintiff provided witness statements

        1
          State pay loss is not a compensable element of damages in regard to prisoners. See Cotten v.
Dept. of Rehab. and Corr. (1993), 92-02013-AD, jud; Platz v. Noble Correctional Institution (2001), 2001-
from fellow inmates attesting to the fact plaintiff slipped and fell on a natural
accumulation of ice and snow on a walkway at MaCI on December 28, 2009. Plaintiff
was not required to pay a filing fee to prosecute this action.
        {¶ 2} Defendant acknowledged plaintiff was owed a duty of reasonable care to
protect him from unreasonable risks of harm. See Wysong v. Ohio Reformatory for
Women, Ct. of Cl. No. 2003-08304, 2004-Ohio-4575.                     However, defendant argued
under the facts of the instant claim, plaintiff has failed to produce evidence to prove his
slip and fall injury was the result of defendant’s breach of any duty of care owed to him.
Defendant related it “made every reasonable effort to clear snow and ice from its
premises” on December 27, 2009 and December 28, 2009. According to submitted
records, defendant engaged eleven inmate groundskeepers to clear snow and ice from
MaCI grounds on the morning of December 28, 2009. Furthermore, defendant related
MaCI “overtime records (copies submitted) indicate that Defendant called into work six
additional maintenance workers during the two-day period, December 27 and
December 28, for the purpose of clearing snow on Defendant’s premises.” Defendant
denied having any knowledge of “icy conditions on the walkway” where plaintiff fell.
        {¶ 3} Plaintiff filed a response asserting defendant made no effort to clear snow
and ice from inmate housing unit areas on December 28, 2009. Plaintiff related snow
and ice removal efforts were confined to areas around administration buildings on that
date. Plaintiff recalled the icy area where he slipped and fell was “covered with 4" of
snow.” Plaintiff reiterated he fell on an icy snow covered area where no attempt had
been made to remove any snow or ice.
        {¶ 4} To establish a cause of action for negligence, a plaintiff must show the
existence of a duty, breach of that duty, and an injury proximately caused by the breach.
Texler v. D.O. Summers Cleaners & Shirt Laundry Co., 81 Ohio St. 3d 677, 680, 1998-
Ohio-602, 693 N.E. 2d 271. Generally, under Ohio law, premises liability is dependent
upon the injured person’s status as an invitee, licensee, or a trespasser, Gladon v.
Greater Cleveland Regional Transit Auth. (1996), 75 Ohio St. 3d 312, 315, 1996-Ohio-
137, 662 N.E. 2d 287. However, with respect to custodial relationships between the


02210-AD; Myers v. Southern Ohio Correctional Facility (2006), 2005-10063-AD, jud; Johns v. Dept. of
Rehab. & Corr., Ct. of Cl. No. 2006-07724-AD, 2007-Ohio-3748; Thayer v. Ohio State Penitentiary, Ct. of
Cl. No. 2007-06730-AD, 2008-Ohio-3417. Plaintiff’s claim for state pay loss is denied and the issue shall
not be further addressed.
state and its inmates, the state has a duty to exercise reasonable care to prevent
prisoners in its custody from being injured by dangerous conditions about which the
state knows or should know. Moore v. Ohio Dept. of Rehab. & Corr. (1993), 89 Ohio
App. 3d 107, 112, 623 N.E. 2d 1214. Though prison officials are not insurers of an
inmate’s safety, they generally owe inmates a duty of reasonable care and protection
from harm. Williams v. Ohio Dept. of Rehab. & Corr., Franklin App. No. 04-1193, 2005-
Ohio-2669, ¶8, citing Briscoe v. Ohio Dept. of Rehab. & Corr., Franklin App. No. 02AP-
1109, 2003-Ohio-3533. Nonetheless, “under the ‘open and obvious’ doctrine, an owner
or occupier of property owes no duty to warn * * * of open and obvious dangers on the
property. * * * The rationale behind the doctrine is that the open and obvious nature of
the hazard itself serves as a warning, and that the owner or occupier may reasonably
expect that persons entering the premises will discover those dangers and take
appropriate measurers to protect themselves.” (Citations omitted.) Id., citing Duncan v.
Capital South Comm. Urban Redevelopment Corp., Franklin App. No. 02AP-653, 2003-
Ohio-1273, ¶27, quoting Anderson v. Ruoff (1995), 100 Ohio App. 3d 601, 604, 654
N.E. 2d 449, appeal not allowed, 73 Ohio St. 3d 1414, 651 N.E. 2d 1311. The “open
and obvious doctrine,” where warranted, may be applied in actions against the ODRC
with the result that ODRC would owe no duty to an injured inmate. Id.
      {¶ 5} There is no duty on the part of a premises owner, such as defendant, to
warn or protect a person such as plaintiff of a hazardous condition, under circumstances
where the condition is so obvious and apparent that the plaintiff should reasonably be
expected to discover the danger and protect himself from it. Parsons v. Larson Co.
(1989), 57 Ohio App. 3d 49, 566 N.E. 2d 698; Blair v. Ohio Department of Rehabilitation
and Correction (1989), 61 Ohio Misc. 2d 649, 582 N.E. 2d 673. This rationale is based
on principles that an open and obvious danger is itself a warning and the premises
owner may expect persons entering the premises to notice the danger and take
precautions to protect themselves from such dangers. Simmers v. Bentley Constr. Co.
(1992), 64 Ohio St. 3d 642, 1992-Ohio-42, 597 N.E. 2d 504. The open and obvious
doctrine is determinative of the threshold issue, the landowner’s duty. Armstrong v.
Best Buy Company, Inc., 99 Ohio St. 3d 79, 2003-Ohio-2573, at ¶13. If an alleged
hazard is open and obvious, whether plaintiff can prove the elements of negligence
other than duty is superfluous. Horner v. Jiffy Lube Internatl., Inc. Franklin App. No.
01AP-1054, 2002-Ohio-2880, at ¶17.
      {¶ 6} Furthermore, a landowner ordinarily owes no duty to a person, such as
plaintiff, to remove accumulations of ice and snow on the premises or to warn him of
dangers associated with these natural accumulations. See Brinkman v. Ross, 68 Ohio
St. 3d 82, 1993-Ohio-72, 623 N.E. 2d 1175. Everyone is assumed to appreciate the
risks presented by such snow and ice accumulations and consequently everyone is
expected to bear responsibility for protecting himself from such risks presented by
natural accumulations of ice and snow. Brinkman.
      {¶ 7} “In a climate where the winter brings frequently recurring storms of snow
and rain and sudden and extreme changes in temperature, these dangerous conditions
appear with a frequency and suddenness which defy prevention and, usually,
correction. Ordinarily they would disappear before correction would be practicable. . .
To hold that a liability results from these actions of the elements would be the
affirmance of a duty which it would often be impossible, and ordinarily impracticable . . .
to perform.” Norwalk v. Tuttle (1906), 73 Ohio St. 242, 245, 76 N.E. 617, as quoted in
Sidle v. Humphrey (1968), 13 Ohio St. 2d 45, 49, 42 O.O. 2d 96, 233 N.E. 2d 589.
      {¶ 8} Consequently, plaintiff cannot recover damages from defendant based on
any failure to remove natural accumulations of ice and snow. Therefore, plaintiff’s claim
is denied.



                               Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us




BILLY JOHNSON

      Plaintiff

      v.

MADISON CORR. INST.

      Defendant
         Case No. 2010-08179-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION



         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.



                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

Billy Johnson, #247-335                           Gregory C. Trout, Chief Counsel
1851 State Route 56                               Department of Rehabilitation
London, Ohio 43140                                and Correction
                                                  770 West Broad Street
                                                  Columbus, Ohio 43222
RDK/laa
11/17
Filed 1/21/11
Sent to S.C. reporter 4/8/11